Exhibit 99.1 THE CASH STORE FINANCIAL SERVICES INC. CONSOLIDATED FINANCIAL STATEMENTS For the fifteen months ended September 30, 2010, and For the year ended June 30, 2009 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The accompanying consolidated financial statements and management’s discussion and analysis (MD&A) are the responsibility of management and have been approved by the Board of Directors.The consolidated financial statements and MD&A have been prepared by management in accordance with Canadian generally accepted accounting principles and include some amounts based on management’s best estimates and informed judgments.When alternative accounting methods exist, management has chosen those it considers most appropriate in the circumstances. The Cash Store Financial Services Inc. maintains a system of internal controls to provide reasonable assurance that transactions are properly authorized, financial records are accurate and reliable and the Company’s assets are properly accounted for and adequately safeguarded. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and is ultimately responsible for reviewing and approving the financial statements.The Board of Directors carries out its responsibility for the financial statements through its Audit Committee.This Committee meets periodically with management and the independent external auditors to review the financial statements and the MD&A and to discuss audit, financial and internal control matters.The Company’s independent external auditors have full and free access to the Audit Committee.The Audit Committee is responsible for approving the remuneration and terms of engagement of the Company’s independent external auditors.The consolidated financial statements have been subject to an audit by the Company’s internal and external auditors, KPMG LLP, in accordance with generally accepted auditing standards on behalf of the shareholders. The consolidated financial statements and MD&A have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized in note 1 of the notes to the consolidated financial statements. Signed "Gordon J. Reykdal” Signed "Nancy Bland” Gordon J. Reykdal Nancy Bland, CA Chairman and Chief Financial Officer Chief Executive Officer November 24, 2010 Edmonton, Alberta, Canada KPMG LLP Chartered Accountants 10125 – 102 Street Edmonton ABT5J 3V8 Canada Telephone Fax Internet (780) 429-7300 (780) 429-7379 www.kpmg.ca AUDITORS' REPORT To the Shareholders of The Cash Store Financial Services Inc. We have audited the consolidated balance sheets of The Cash Store Financial Services Inc. (the “Company”) as at September 30, 2010 and June 30, 2009 and the consolidated statements of operations, retained earnings and cash flows for the fifteen months ended September 30, 2010 and the year ended June 30, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at September 30, 2010 and June 30, 2009 and the results of its operations and its cash flows for the fifteen months ended September 30, 2010 and for the year ended June 30, 2009 in accordance with Canadian generally accepted accounting principles. Chartered Accountants Edmonton, Canada November 24, 2010 KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International, a Swiss cooperative. KPMG Canada provides services to KPMG LLP. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share amounts) Fifteen months ended Year ended September 30 June 30 Brokerage $ $ Other income EXPENSES Salaries and benefits Selling, general and administrative - Note 7 Retention payments Rent Advertising and promotion Provision for loan losses - Note 23 49 Amortization of capital assets Amortization of intangible assets Class action settlements - Note 13 INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES - Note 11 Current Future NET INCOME AND COMPREHENSIVE INCOME $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - Note 17 Basic Diluted BASIC EARNINGS PER SHARE Net income and comprehensive income $ $ DILUTED EARNINGS PER SHARE Net income and comprehensive income $ $ See accompanying notes to consolidated financial statements Page 4 CONSOLIDATED STATEMENTS OF RETAINED EARNINGS (in thousands) Fifteen months ended Year ended September 30 June 30 RETAINED EARNINGS, BEGINNING OF PERIOD $ $ Dividends on common shares - Note 19 ) ) Shares repurchased - Note 16 (a) ) ) Net income and comprehensive income for the period RETAINED EARNINGS, END OF PERIOD $ $ See accompanying notes to consolidated financial statements Page 5 CONSOLIDATED BALANCE SHEETS (in thousands) September 30 June 30 ASSETS Cash and cash equivalents - Note 4 $ $ Other receivables - Note 5 Consumer loans receivable - Note 6 Prepaid expenses and other Income taxes receivable - Current future income taxes - Note 11 Long term receivable - Note 5 - Deposits and other Long term investments - Note 7 - Future income taxes - Note 11 Capital assets - Note 8 Intangible assets - Note 9 Goodwill - Note 10 $ $ LIABILITIES Accounts payable - Note 12 $ $ Income taxes payable - Current portion of deferred revenue - Note 14 Current portion of deferred lease inducements Current portion of obligations under capital leases - Note 15 Deferred revenue - Note 14 13 Deferred lease inducements Obligations under capital leases - Note 15 Future income taxes - Note 11 SHAREHOLDERS' EQUITY Share capital - Note 16 Contributed surplus - Note 18 Retained earnings $ $ Commitments - Note 20 Contingencies - Note 21 Subsequent Event - Note 25 Approved by the Board: Signed "Gordon J. Reykdal" Signed "J. Albert Mondor" Director Director See accompanying notes to consolidated financial statements Page 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Fifteen months ended Year ended September 30 June 30 Cash provided by (used in): OPERATING ACTIVITIES Net income $ $ Items not affecting cash: Amortization of capital assets Amortization of intangible assets Provision for loan losses 49 Equity loss on investments - Note 7 - Warrants to outside agents - Note 16 (c) - Stock-based compensation - Note 18 Future income taxes Change in non-cash operating items: Other receivables ) Prepaid expenses, deposits and other ) ) Income taxes receivable ) Accounts payable and accrued liabilities Income taxes payable ) Deferred revenue ) Deferred lease inducements ) Cash generated by operating activities INVESTING ACTIVITIES Change in consumer loans receivable ) ) Business acquisitions - Note 3 ) ) Purchase of intangible assets ) ) Purchase of capital assets ) ) Purchase of long-term investments ) - Cash used by investing activities ) ) FINANCING ACTIVITIES Repayment of obligations under capital leases ) ) Dividends paid on common shares - Note 19 ) ) Issuance of common shares Shares repurchased ) ) Cash used by financing activities ) ) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental cash flow information: Interest paid $ $ 74 Interest received 8 Income taxes paid (inclusive of tax refunds) $ $ See accompanying notes to consolidated financial statements Page 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Nature of Business The Cash Store Financial Services Inc. (the “Company”) operates under two branch banners: The Cash Store and Instaloans, who act as brokers to facilitate short-term advances and provide other financial services, including, but not limited to, direct lending and facilitating the opening of bank accounts to income-earning consumers. As at September 30, 2010, the Company operated 544 (June 30, 2009 - 424) branches. Change in Fiscal Year In 2010, the Company has changed its fiscal year end from June 30 to September 30.The fiscal year end change results in a 15 month reporting period from July 1, 2009 to September 30, 2010. Note 1 - Significant Accounting Policies (a) Basis of Presentation These consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles (Canadian GAAP) and differ in certain respects from accounting principles generally accepted in the United States of America (U.S. GAAP), as described in Note 27. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant inter-company balances and transactions have been eliminated. (b) Use of Estimates The preparation of these consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the amounts reported for assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting periods.Actual results could differ from those estimates made by management.The recoverable values of future income tax assets and liabilities, capital assets, goodwill and intangible assets, the estimated accrued liabilities related to the class action lawsuits, the allowance for doubtful amounts related to consumer loans, and the amortization periods of capital assets and intangible assets are the more significant items which reflect estimates in these consolidated financial statements. (c) Retention Payments The Company, through The Cash Store and Instaloans banners, acts as a broker on behalf of income earning consumers seeking short-term advances.Funding of most short-term advances is provided by independent third party lenders.The advances provided by the third party lenders are repayable by the customer to the third party lenders and represent assets of the lenders; accordingly, they are not included on the Company’s balance sheet. Page 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Note 1 - Significant Accounting Policies (continued) (c)Retention Payments (continued) To facilitate the short term advance business, the Company has entered into written agreements with third party lenders who are prepared to consider lending to the Company’s customers.Pursuant to these agreements, the Company provides services to the lenders related to the collection of documents and information as well as loan collection services.The agreements also provide that the third party lenders are responsible for losses suffered on account of uncollectible loans provided the Company has properly performed its duties under the terms of the agreements. In the event the Company does not properly perform its duties and the lenders make a claim as required under the agreement, the Company may be liable to the lenders for losses they have incurred. A liability is recorded when it is determined that the Company has a liability under the agreement. The Company’s Board of Directors regularly approves a resolution which authorizes management to pay a maximum amount of retention payments per quarter to third party lenders as consideration to those lenders that continue to be willing to fund advances to the Company’s customers. While the third party lenders have not been guaranteed a return, the decision has been made to voluntarily make retention payments to the lenders to lessen the impact of loan losses experienced by the third party lenders.Retention payments are recorded in the period in which a commitment is made to a lender pursuant to the resolution approved by the Board of Directors. (d) Revenue Recognition Revenue arising from brokering short-term advances for customers is recognized once all services have been rendered, all advance amounts have been received by the customer, and the brokerage fee has been received by the Company. Revenue arising from direct lending of short-term advances to customers is recognized on a constant yield basis ratably over the term of the related loan. Revenue from the Company’s cheque cashing, money order sales, money transfer, bill payment services and other miscellaneous services is recognized when the transactions are completed at the point-of-sale in the branch and the related fee charged by the Company has been received. (e) Consumer Loans Receivable Unsecured short-term and longer-term advances that the Company originates on its own behalf are reflected on the balance sheet in consumer loans receivable. Consumer loans receivable are reported net of a provision. (f) Provision for Loan Losses Loans in default consist of short-term consumer loans originated by the Company which are past due. A provision for loan losses is recorded when the Company no longer has reasonable assurance of timely collection of the full amount of principal and interest. The provision for loan losses reduces the carrying amount of consumer loan receivables to their estimated realizable amounts. The estimated realizable amount is determined by discounting expected future cash flows associated with the consumer loan receivables at the original effective interest rate inherent in the loans. The provision is reviewed monthly, and any additional provision as a result of historical loan performance, current and expected collection patterns and current economic trends is included in the provision for the loan losses at that time. If the loans remain past due for an extended period of time, an allowance for the entire amount of the loan is recorded and the loan is ultimately written off. Page 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Note 1 - Significant Accounting Policies (continued) (g) Capital Assets Capital assets are recorded at cost.Amortization is recorded using the rates and methods outlined in the table below. Rate Method Computer hardware 25% Straight-line Computer software 20% Straight-line Fixtures, furniture, and equipment 20% Straight-line Signs 20% Straight-line Buildings 4% Straight-line Vehicles 20% Straight-line Leasehold improvements are amortized based on the straight-line basis over the shorter of the lease term and the estimated useful life of the asset. (h) Cash and Cash Equivalents Cash and cash equivalents are defined as cash and short term investments with maturity dates of less than 90 days. (i) Intangible Assets Intangible assets acquired individually or as part of a group of other assets are initially recognized and measured at cost.The cost of a group of intangible assets acquired in a transaction, including those acquired in a business combination that meet the specified criteria for recognition apart from goodwill, is allocated to the individual assets acquired based on their fair values. Intangible assets with finite useful lives are amortized over their useful lives.Intangible assets with indefinite useful lives are not amortized and are tested for impairment annually, or more frequently if events or changes in circumstances indicate that such assets might be impaired. The amortization methods and estimated useful lives of intangible assets, which are reviewed annually, are as follows: Customer list, contracts and relationships Straight-line - 3 years Computer software Straight-line - 5 years Non-compete agreements Term of the agreements Favourable and unfavourable leases Term of leases Brand name Indefinite life (j) Goodwill Goodwill represents the residual amount that results when the purchase price of an acquired business exceeds the sum of the amounts allocated to the assets acquired, less liabilities assumed, based on their fair values. Goodwill is allocated as of the date of the business combination to the Company’s reporting units that are expected to benefit from the business combination. Goodwill is initially recognized as an asset at cost and is subsequently measured at cost less any accumulated impairment losses. Page 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Note 1 - Significant Accounting Policies (continued) (j) Goodwill (continued) Goodwill is not amortized and is tested for impairment annually on July 1st of each year, or more frequently if events or changes in circumstances indicate it may be impaired. The impairment test is carried out in two steps. In the first step, the carrying amount of the reporting unit is compared to its fair value. When the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not to be impaired and the second step of the impairment test is unnecessary. The second step is carried out when the carrying amount of a reporting unit exceeds its fair value, in which case the implied fair value of the reporting unit’s goodwill is compared with its carrying amount to measure the amount of the impairment loss, if any. The implied fair value of goodwill is determined in the same manner as the value of goodwill is determined in a business combination described in the preceding paragraph, using the fair value of the reporting unit as if it were the purchase price. When the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of the goodwill, an impairment loss is recognized in an amount equal to the excess. (k) Long-term Investments The Company applies the equity method of accounting for its investments in The Cash Store Australia Holdings Inc. and RTF Financial Holdings Inc. These investments are recorded at cost plus the Company’s share of net income or loss to date. (l) Deferred Lease Inducements The Company has received various inducements to lease space for its branches.The inducements are amortized over the remaining terms of the respective leases and recorded as a reduction to rent expense. (m) Leases Leases are classified as capital or operating depending upon the terms and conditions of the contracts. Obligations under capital leases are recorded as an asset with a corresponding liability. Asset values recorded under capital leases are amortized on a straight-line basis over the period of expected use. Obligations under capital leases are reduced by lease payments net of imputed interest. Operating lease expenses are recorded in selling, general, and administrative expenses. (n) Deferred Revenue The Company has entered into a long-term services contract for which the Company received advance payments. These advance payments are recorded as deferred revenue and recognized as revenue over the life of the contract. (o) Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, other receivables, consumer loans receivables, accounts payable and accrued liabilities, all of which are short-term in nature and their fair value approximates their carrying value. The fair value of obligations under capital leases carrying amounts are determined by estimating future cash flows on a borrowing-by-borrowing basis, and discounting these future cash flows using a rate which takes into account the Company’s spread for credit risk at year-end for similar terms and types of debt arrangements. Page 11 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Note 1 - Significant Accounting Policies (continued) (p) Income Taxes Income taxes are accounted for under the asset and liability method. Future tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Future tax assets and liabilities are measured using enacted or substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment or substantive enactment date. A valuation allowance is recorded against any future tax assets if it is more likely than not that the asset will not be realized. (q) Stock Based Compensation The Company has a stock based compensation plan, which is described in Note 16 (b). The Company accounts for all stock based compensation payments that are settled by the issuance of equity in accordance with a fair value-based method of accounting. Stock based compensation awards are recognized in the financial statements over the period in which the related services are rendered, which is usually the vesting period of the option, or as applicable, over the period to the date an employee is eligible to retire, whichever is shorter, with a corresponding increase recorded in contributed surplus. The fair value is calculated using the Black-Scholes option-pricing model. When options are exercised, the proceeds received by the Company, together with the amount in contributed surplus associated with the exercised options, are credited to share capital. (r) Earnings Per Share Basic earnings per share are computed by dividing net income by the weighted average number of common shares outstanding during each reporting period.Diluted earnings per share are computed similar to basic earnings per share except that the weighted average shares outstanding are increased to include additional shares from the assumed exercise of stock options, if dilutive.The number of additional shares is calculated by assuming that outstanding stock options were exercised, and that proceeds from such exercises were used to acquire common shares at the average market price during the reporting period. (s) Accounting for the Impairment of Long-Lived Assets Long-lived assets and identifiable intangibles subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is assessed by a comparison of the carrying amount of a group of assets to the sum of future undiscounted cash flows expected to be generated from the use and eventual disposition of the group of assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the group of assets exceeds the fair value of the group of assets. Any assets to be disposed of by sale are reported at the lower of carrying amount or fair value less costs to sell. Such assets are not amortized while they are classified as held-for-sale. Page 12 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Note 2 - Changes in Accounting Policies and Practices Goodwill and Intangible Assets In February 2008, the CICA issued Handbook Section 3064 (“Section 3064”) Goodwill and Intangible Assets. Section 3064, which replaces Section 3062, Goodwill and Intangible Assets and Section 3450, Research and Development Costs, establishes standards for the recognition, measurement, and disclosure of goodwill and intangible assets. The provisions relating to the definition and initial recognition of intangible assets, including internally generated intangible assets, are equivalent to the corresponding provisions of International Reporting Standard IAS 38, Intangible Assets.The Company has adopted this standard commencing July 1, 2009, and it has been applied retroactively resulting in $3,161 of net assets being reclassified from capital assets to intangible assets in the comparative June 30, 2009, balance sheet, as well as $40 of amortization being reclassified from amortization of capital assets to amortization of intangible assets for the year-ended June 30, 2009. Business Combinations In January 2009, the CICA issued Handbook Section 1582, “Business Combinations” which replaces the existing standard. This section establishes the standards for accounting for business combinations, and states that all assets and liabilities of an acquired business will be recorded at fair value. Obligations for contingent considerations and contingencies will also be recorded at fair value at the acquisition date. The standard also states that acquisition related costs will be expensed as incurred, restructuring charges will be expensed in the periods after the acquisition date, and non-controlling interests will be measured at their proportionate interest in the fair value of identifiable net assets or at fair value at date of acquisition. This standard is equivalent to the International Financial Reporting Standards on business combinations. This standard is applied prospectively to business combinations with acquisition dates on or after January 1, 2011, and earlier adoption is permitted. The Company has adopted this standard effective July 1, 2009.The adoption of this standard did not have a significant impact on these consolidated financial statements. Consolidated Financial Statements In January 2009, the CICA issued Handbook Section 1601, “Consolidated Financial Statements” which replaces the existing standard. This Section carries forward existing Canadian guidance for preparing consolidated financial statements other than for non-controlling interests. The Section is effective for interim and annual financial statements beginning on January 1, 2011, and earlier adoption is permitted. The Company has adopted this standard effective July 1, 2009.The adoption of this standard did not have a significant impact on these consolidated financial statements. Non-Controlling Interests In January 2009, the CICA issued Handbook Section 1602, “Non-Controlling Interests” which establishes standards for accounting for non-controlling interests of a subsidiary in the preparation of consolidated financial statements subsequent to a business combination. This standard is equivalent to the International Financial Reporting Standards on consolidated and separate financial statements. The Section is effective for interim and annual financial statements beginning on January 1, 2011, and earlier adoption is permitted. The Company has adopted this standard effective July 1, 2009.The adoption of this standard did not have a significant impact on these consolidated financial statements. Page 13 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Note 2 - Changes in Accounting Policies and Practices (continued) Financial Instruments - Recognition and Measurement In June 2009, the CICA amended Handbook Section 3855, "Financial Instruments - Recognition and Measurement," to clarify the application of the effective interest method after a debt instrument has been impaired. The Section has also been amended to clarify when an embedded prepayment option is separated from its host instrument for accounting purposes. The amendments related to the application of the effective interest method apply to interim and annual financial statements relating to fiscal years beginning on or after May 1, 2009.There were no material impacts to the Company’s financial position, net earnings or cash flows as a result of adopting these amendments. The amendments relating to embedded prepayment options apply to interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011. The Company is currently evaluating the impact of this amendment. Financial Instruments - Disclosures In June 2009, the CICA amended Handbook Section 3862, “Financial Instruments - Disclosures”, to enhance liquidity risk disclosure requirements and to include additional disclosure requirements about inputs to fair value measurements of financial instruments, including their measurement within a hierarchy that prioritizes the input to fair value measurement. These disclosures are presented in Note 23. Equity In August 2009, the CICA amended presentation requirements of Handbook Section 3251, “Equity”, as a result of issuing Section 1602, “Non-Controlling Interests”.The amendments apply only to entities that have adopted Section 1602.The adoption of the amendments to this standard did not have a significant impact on these consolidated financial statements. Comprehensive Revaluation of Assets and Liabilities In August 2009, the CICA amended Handbook Section 1625, “Comprehensive Revaluation of Assets and Liabilities” as a result of issuing Section 1582, “Business Combinations”, Section 1601, “Consolidated Financial Statements”, and Section 1602, “Non-Controlling Interest” in January 2009.The amendments apply prospectively to comprehensive revaluations of assets and liabilities occurring in fiscal years beginning on or after January 1, 2011.Earlier adoption is permitted provided that Section 1582 is also adopted.The Company has adopted this standard effective July 1, 2009. The adoption of this standard did not have a significant impact on these consolidated financial statements. Page 14 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE FIFTEEN MONTHS ENDED SEPTEMBER 30, 2010, AND FOR YEAR ENDED JUNE 30, 2009 (in thousands, except share and per share amounts) Note 2 - Changes in Accounting Policies and Practices (continued) Recent Accounting Pronouncements Not Yet Adopted International Financial Reporting Standards (IFRS) In 2006, the Canadian Accounting Standards Board (AcSB) published a new strategic plan that significantly affects financial reporting requirements for Canadian public companies. The AcSB strategic plan outlines the convergence of Canadian GAAP with IFRS over an expected five-year transitional period. In February 2008, the AcSB confirmed that IFRS will be mandatory in Canada for profit-oriented publicly accountable entities for fiscal periods beginning on or after January 1, 2011, unless, as permitted by Canadian securities regulations, the entity was to adopt U.S. GAAP on or before this date. Should the Company decide to adopt IFRS, its first annual IFRS financial statements would be for the year ending September 30, 2012. Beginning with the three month period ending December 31, 2011, the Company would provide unaudited consolidated financial information in accordance with IFRS including comparative figures for the three month period ending December 31, 2010. The Company has completed a gap analysis of the accounting and reporting differences under IFRS, Canadian GAAP, and U.S. GAAP, however, management has not yet finalized its determination of the impact of these differences on the consolidated financial statements. This analysis will, in part, determine whether the Company adopts IFRS or U.S. GAAP once Canadian GAAP ceases to exist. The Company is also closely monitoring standard setting activity and regulatory developments in Canada, the United States, and internationally that may affect the timing of its adoption of either IFRS or U.S. GAAP in future periods. Note 3 - Business Acquisitions On September 1, 2009, the Company acquired all the business assets of Affordable Payday Loans (APL) representing eight branches in Ontario and two branches in Alberta for total cash consideration of $800. Affordable Payday Loans operated in the short-term advances industry. On April 26, 2010, the Company acquired all the business assets of 101019134 Saskatchewan Ltd. (EZ Cash), representing 14 branches in Saskatchewan, for total cash consideration of $4,476. EZ Cash operated in the short-term advances industry. The combined purchase price allocation for the fifteen months ended September 30, 2010, is detailed in the following table below. Net assets acquired at assigned values Capital assets $
